Citation Nr: 1533552	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for a back disorder, to include as secondary to a lung disorder.

3.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1983 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board remanded the claims for service connection for a lung disorder and a back disorder for further development in August 2012.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the appeal originally included the issues of entitlement to service connection for a left shoulder disorder, bilateral hearing loss, and tinnitus.  However, the RO granted service connection for those three disabilities.  Therefore, those service connection issues are no longer before the Board, and no further consideration is necessary.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The corresponding file in the Veterans Benefits Management System (VBMS) reveals that the Veteran's service representative filed a brief on behalf of the Veteran in June 2015.  There are no additional, relevant documents in VBMS.
 
The issues of entitlement to service connection for a back disorder and a higher initial evaluation for a left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence shows that the Veteran has had a current lung disorder since filing his claim for service connection or within close proximity thereto.


CONCLUSION OF LAW

A lung disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in April 2008, prior to its decision on the claim in November 2008.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.  

The Board does note that the Veteran submitted a CD to VA in April 2009, which he stated contained records documenting the nodules on his lung "from when I was still in the military."  The Board notes that the RO was able to review this evidence and discussed that the CD contained body scans in its December 2009 statement of the case (SOC).  However, the Board could not open and review this evidence, as the CD appears to be defective at this time.  Review of the RO's description of the evidence in the December 2009 SOC shows that the CD contained a copy of a whole body scan without an accompanying radiology report, and the Veteran's own statement regarding the evidence notes that it is medical evidence from his active duty service.  As the crux of this case is whether the Veteran a current lung disorder, a body scan from his active military service dating from 1983 to 2004 would not have any bearing on the outcome of this case, particularly given that the Veteran's claims file already contains diagnostic imaging reports from his military service discussing a lung nodule.  As a result, there is no reasonable possibility that further development regarding the CD would result in substantiation of the Veteran's claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As such, the Board finds that it may proceed to a decision in this case without prejudice to the Veteran.

The Veteran was also afforded a VA examination in May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the May 2013 examination and opinion obtained in this case are adequate.  The examiner reviewed the Veteran's claims file and performed a physical examination. The VA examiner considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been compliance with the prior remand directives as to the Veteran's lung disorder claim, and there has been no assertion otherwise.  The August 2012 remand directed the AOJ to clarify whether there were any additional dates of active duty service and to obtain an additional VA examination.  The AOJ obtained a statement from the Veteran noting that he had no additional dates of active duty service, and a VA examination was obtained in May 2013.  As such, the Board finds that it may proceed with review.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has contended that he was diagnosed with nodules on his lungs while in service and that he has experienced symptoms related to these nodules, to include a cough and shortness of breath, since that time.  He has also reported in-service  exposure to depleted uranium from shells, fumes from diesel vehicles, brake dust, asbestos, and hydraulic fluid that he believes is related to the development of the lung nodules.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disorder.

The Veteran's service treatment records show that the Veteran's lungs and respiratory system were normal upon enlistment in March 1983.  Subsequently, in October 2003, a chest x-ray revealed a nodular opacity in the left apex.  The report noted that the opacity may be a pleural thickening, but further evaluation with a chest CT was recommended.  There was also a faint opacity in the left lower lobe, which could be related to scarring, but again, a CT scan was recommended.  In addition, an increased reticular nodular pattern was seen throughout the lungs.  It was noted that the pattern could be a chronic change, particularly with a history of smoking, but high resolution chest CT scanning was once again recommended to help narrow the differential.  The impression after the x-ray was reported as increased reticular nodular interstitial pattern throughout both lungs and the presence of two nodules.  Later in October 2003, the Veteran underwent a follow-up CT scan of the chest, which revealed a very faint interstitial pattern.  The impression following this procedure was a pleural-based nodule and parenchymal nodule, although the report also indicated that the previously seen nodules were not definitely seen in the study.  The Veteran's separation examination also noted a pulmonary nodule with no malignancy.

Thereafter, the Veteran his claim for service connection for a lung disorder in February 2008.  

The Veteran was afforded a VA examination in September 2008.  A chest x-ray performed in connection with that examination showed multiple small scattered granulomas on both lungs, but no suspicious nodules or masses were seen.  There was also no evidence of an asbestos-related lung injury and no significant radiologic abnormality.  Pulmonary function testing further showed normal spirometric values, indicating the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilatory defect.  The examiner concluded that the Veteran had no lung disorder and that there was no evidence of significant pathology.  However, the Board found this examination inadequate in its August 2012 remand because, in a separate September 2008 VA examination for the Veteran's back disorder, an examiner noted that there appeared to be a nodule posteriorly in the lung field.  That examiner then seemed to opine that there was a lung nodule.  As such, there were conflicting opinions of record as to whether or not there was a current lung disorder.

Private medical records show that pulmonary function tests of the lungs revealed normal results in September 2008.  At an appointment with his private doctor for left shoulder pain in March 2013, it was noted that an October 2012 chest x-ray showed a "...mild increase in perihilar bronchopulmonary pattern, appearing chronic and nonspecific.  No acute findings.  No changes."  He was noted to be negative for chest pain, cough, and dyspnea upon examination.

The Veteran was provided an additional VA examination in May 2013 at which time it was noted that the Veteran had previously been diagnosed with lung nodules.  A chest x-ray performed in connection with that examination revealed that the lungs were clear without focal airspace consolidation, pleural effusion, or pneumothorax, and cardiomediastinal silhouette was within normal limits.  Pulmonary function testing was also performed and revealed normal results.  Following the examination, the examiner opined that there was no objective evidence to support a diagnosis of respiratory disorder, as testing had been within normal limits. 

In a separate medical opinion regarding the Veteran's back disorder, also dated May 2013, the same examiner again stated that there was no evidence of lung nodules in the May 2013 chest x-ray performed in connection with the VA examinations.  She also noted that, while the Veteran had reported a history of exposure to vehicle parts containing asbestos, lung nodules due to inhalation of asbestos were not known to resolve over time.

In summary, while the Veteran's service treatment records show that an October 2003 chest x-ray revealed nodules, a follow-up CT scan with higher resolution was recommended for confirmation.  The 2003 CT scan performed as a follow-up then noted the presence of two nodules, but also stated that the previously seen nodules were not definitely seen in the study.  At a VA examination for his spine in September 2008, a possible nodule was reported during x-rays of the Veteran's lumbar spine; however, the Veteran underwent diagnostic testing of the chest in 2008, 2012, and 2013, and lung nodules were not seen or diagnosed.  Nor was any lung disorder diagnosed.  As such, the evidence of record does not support the September 2008 VA spine examiner's interpretation.  Further, it appears that he based his opinion regarding the lung nodules, at least in part, on the Veteran's testimony regarding a history of diagnosis of lung nodules.  As will be discussed below, however, the Veteran is not competent to diagnose lung nodules.  Moreover, as noted, diagnostic imaging performed in 2008, 2012, and 2013 does not support the presence of such nodules.

The Board notes that the Veteran's statements that he has a lung disorder related to his military service.  He has claimed that he has had a cough and shortness of breath since service and that these symptoms are related to his lung nodules.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of lung nodules and what symptoms one might experience due to lung nodules falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, even medical doctors with experience diagnosing lung disorders perform diagnostic imaging and pulmonary function tests on patients to determine whether an individual has a lung disorder, to include lung nodules.  

Additionally, the Veteran's statements with regard to whether he has had a cough and dyspnea since service has been inconsistent.  While the Board notes that the Veteran reported the presence of a cough and shortness of breath since service, the Board also observes that the Veteran reported having no chest pain, cough, or dyspnea at an appointment in March 2013.  

As the Veteran's testimony with regard to having lung nodules is both outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide a diagnosis of lung nodules or a lung disorder.  Instead, the most probative evidence is the May 2013 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination, diagnostic imaging, and her own medical knowledge and training.  Thus, the weight of the evidence shows that the Veteran has not had a lung disorder since filing his claim in February 2008 or within close proximity thereto. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has had a lung disorder during the pendency of the appeal.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder, and the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for a lung disorder is denied.


REMAND

The Board finds that a remand is necessary in order to obtain an additional VA spine examination and medical opinion, which comply with the Board's August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the May 2013 VA examiner did not address all of the questions posed by the Board, to include whether the claimed back disorder was directly related to his military service.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.  

Moreover, in a June 2013 rating decision, the RO granted service connection for a left shoulder strain and assigned a 20 percent evaluation effective from February 27, 2008.  The Veteran expressed disagreement with the assigned evaluation later that month.  Where a notice of disagreement has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an initial evaluation in excess of 20 percent for a left shoulder strain. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a back disorder that is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


